Record of a judgment: Sarah Waples, (widow of John), at's. Wingate Street. Action on account. Summons returned summoned. Defendant appeared by William Vent, her agent, and asked a postponement, which was granted. At the time to which the cause was adjourned the defendant appeared in person, and after hearing both parties, their proofs, c., judgment for plaintiff for $26 20, and costs, 56 cents.
The defendant, Sarah Waples, filed an affidavit that no summons was served on her by her true and proper name, but by the name of Mary Waples; and that she never appeared in person or by the said William Vent.
Saulsbury, for defendant, asked leave on this affidavit, to contradict the record; and cited 3 Harr. Rep. 332, Calaway vs. Calaway.
The Court refused to allow the defendant to assign these errors in fact.
On motion, Mr. Saulsbury was permitted to assign a further error in the record.